Exhibit 10.1

SUPERVALU INC.

FISCAL 2013 – 2015 MULTI-YEAR PERFORMANCE AWARD

UNDER THE 2007 STOCK PLAN

AWARD TERMS AND CONDITIONS

These Award Terms and Conditions (the “T&C”) are between SUPERVALU INC., a
Delaware corporation (the “Company”), and you, the person named in the attached
Award Certificate, who is an employee of the Company or one of its Affiliates,
pursuant to the Company’s 2007 Stock Plan (the “Plan”). This T&C is effective as
of the date of grant set forth in the attached Award Certificate (the “Grant
Date”). Capitalized terms that are used in this T&C, but are not defined, shall
have the meanings ascribed to them in the Plan.

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and you hereby agree as follows:

1. Award. The Company hereby grants you, effective on the Grant Date, the number
of stock appreciation rights set forth in the attached Award Certificate (the
“SAR”) which will be settled in shares of the Company’s common stock, $1.00 par
value (the “Common Stock”), subject to the terms and conditions of this T&C, the
attached Award Certificate and the Plan. The grant price of the SAR is $xx.xx
per share (the “Grant Price”). The SAR will vest in full on May 1, 2015
(“Vesting Date”). Except as otherwise set forth in this T&C, the number of
shares of Common Stock to be issued to you upon vesting of this SAR will be
determined based on the closing stock price of the Common Stock on May 1, 2015
(the “Settlement Price”) less the Grant Price, multiplied by the number of units
to which this SAR relates. This SAR will have value if the Settlement Price is
higher than the Grant Price. If this value is positive, it will be divided by
the Settlement Price to determine the number of shares of Common Stock to be
delivered to you, net of appropriate taxes. Additional details about the payment
and settlement of this SAR are set forth in Section 6. No payment will be made
upon settlement of this SAR if the Settlement Price does not exceed the Grant
Price.

The Settlement Price will be the closing stock price on May 1, 2015 (or the
trading day immediately prior if May 1, 2015 is not a trading day) on the New
York Stock Exchange (or, if the Common Stock is not listed on the New York Stock
Exchange, the principal other market on which the Common Stock is then listed).

2. Rights with Respect to Common Stock. The SAR granted pursuant to the Award
Certificate does not and shall not give you any of the rights and privileges of
a holder of Common Stock.

3. Change in Control. Notwithstanding the provisions of Section 1 hereof, but
subject to the other terms and conditions of this T&C, upon the occurrence of a
Change in Control (as defined below) on or prior to Vesting Date, the unvested
portion of the SAR will vest and the SAR will be settled by the Company on the
date of the Change of Control. The number of shares of Common Stock to be issued
to you upon settlement of this SAR upon a Change of Control will be determined
based on the closing stock price of the Common Stock on the day immediately
prior to the Change in Control (the “Change in Control Price”) less the Grant
Price, multiplied by the number of units to which this SAR relates. If this
value is positive, it will be divided by the Change in Control Price to
determine the number of shares of Common Stock to be delivered to you, net of
appropriate taxes, pursuant to Section 6. For purposes hereof, the term “Change
of Control” means any of the following events:

 

  a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of either (A) the then outstanding shares of common stock of the
Company or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company or (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;



--------------------------------------------------------------------------------

  b) the consummation of any merger or other business combination of the
Company, sale or lease of all or substantially all of the Company’s assets or
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which the stockholders of the Company and any
trustee or fiduciary of any Company employee benefit plan immediately prior to
the Transaction own at least sixty percent (60%) of the voting power, directly
or indirectly, of (A) the surviving corporation in any such merger or other
business combination; (B) the purchaser or lessee of the Company’s assets or
(C) both the surviving corporation and the purchaser or lessee in the event of
any combination of Transactions;

 

  c) within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company. For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least three-fourths of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change in
Control or engage in a proxy or other control contest); or

 

  d) such other event or transaction as the Board shall determine constitutes a
Change in Control.

The Change in Control Price will be the closing stock price on the day
immediately prior to the Change in Control (or, if that day is not a trading
day, the immediately preceding trading day) on the New York Stock Exchange (or,
if the Common Stock is not listed on the New York Stock Exchange, the principal
other market on which the Common Stock is then listed).

4. Forfeiture; Effect of Termination of Employment. If you cease to be an
employee of the Company or any of its Affiliates for any reason prior to the
date the SAR vests pursuant to Section 1 or Section 3 hereof, then your rights
under the SAR shall be immediately and irrevocably forfeited, except as stated
herein. However, if you cease to be an employee of the Company or any of its
Affiliates for any reason prior the date the SAR vests pursuant to Section 1 or
Section 3 hereof, the Committee administering the Plan will have discretion to
determine whether any amount should be paid to you at the same time other
payments are made pursuant to Section 1 or Section 3 hereof. If your termination
of employment is (a) due to death, (b) while you are eligible for the Company’s
long term disability plan, (c) involuntarily and you receive benefits under a
Company severance plan, (d) at or after age 55 with ten years of service, you
will receive a prorated settlement at the date specified in Section 6 hereof
provided that the Settlement Price or Change in Control Price is higher than the
Grant Price. The prorated settlement will be calculated by multiplying the
settlement value calculated under Section 1 or 3 hereof by the fraction that is
the number of full weeks you were employed during the Performance Period divided
by the number of full weeks during the Performance Period. The “Performance
Period” is the time between the Grant Date and the Vesting Date (or, if
applicable, the Change in Control Date under Section 3).

The SAR shall not be affected by any temporary leave of absence approved by the
Company, so long as you continue to be an employee of the Company or of an
Affiliate. If your position changes during the Performance Period and the
position you move to is no longer eligible for this SAR, you will receive a
prorated settlement at the date specified in Section 6 hereof. The prorated
settlement will be calculated by multiplying the settlement value calculated
under Section 1 or 3 hereof by the fraction that is the number of full weeks of
your eligible service time during the Performance Period divided by the number
of full weeks during the Performance Period.

5. Restrictions on Transfer. This SAR may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of or encumbered by you, and no
attempt to transfer the SAR, whether voluntary or involuntary, by operation of
law or otherwise, shall entitle the transferee with any interest or right in or
with respect to the SAR.

 

2



--------------------------------------------------------------------------------

6. Payment. After the settlement value of the SAR has been determined pursuant
to Section 1 or Section 3 hereof, the Company shall cause the number of shares
of Common Stock so determined, less any amount withheld to pay taxes pursuant to
Section 7 hereof, to be delivered to you or your estate, as the case may be. The
Company will not issue a fractional share of Common Stock but will pay, in lieu
thereof, the Fair Market Value of such fractional share. For purposes of this
Section 6 and Section 7, the Fair Market Value of the Common Stock shall be the
Settlement Price (or, if applicable, the Change in Control Price). Any payment
made pursuant to Section 1 hereof shall be made as soon as reasonably possible
after the Vesting Date. Any payment made pursuant to Section 3 hereof shall be
made at the time of the Change of Control.

7. Taxes. In order to comply with all applicable federal, state, local, social
security, Medicare and other taxes which are required to be withheld, the
Company shall withhold a portion of the Common Stock to be issued pursuant to
Section 6 hereof with a Fair Market Value equal to the amount required to
satisfy such withholding requirements.

8. Adjustments. The Committee shall make equitable adjustments in the settlement
of this SAR to reflect unusual, extraordinary, nonrecurring or other events
occurring during the Performance Period that affect the Fair Market Value of the
Common Stock, including the transfer, distribution, spin-off, split-up or other
disposition of property or assets for which the Company does not receive fair
value.

9. Severability. In the event that any portion of this T&C shall be held to be
invalid, the same shall not affect in any respect whatsoever the validity and
enforceability of the remainder of this T&C.

10. Interpretations. This SAR award is granted as an award type as outlined in
the Plan under Section 6(b) as a Stock Appreciation Right. This T&C is subject
in all respects to the Plan. A copy of the Plan is available upon your request.
In the event that any provision of this T&C is inconsistent with the terms of
the Plan, the terms and provisions of the Plan shall govern. Any question of
administration or interpretation arising under this T&C shall be determined by
the Committee administering the Plan, and such determination shall be final,
conclusive and binding upon all parties.

11. No Right to Employment. Nothing in this T&C or the Plan shall be construed
as giving you the right to be retained as an employee of the Company. In
addition, the Company may at any time dismiss you from employment, free from any
liability or any claim under this T&C, unless otherwise expressly provided in
this T&C.

12. Compensation. Any compensation realized from the receipt or payment of the
SAR shall constitute a special long-term incentive payment to you and whether or
not it is taken into account as compensation in determining the amount of any
benefit under any retirement or other employee benefit plan of the Company or
any of its Affiliates will be determined solely under the terms of those benefit
plans.

13. Headings. Headings are given to the sections and subsections of this T&C
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this T&C or any provision hereof.

14. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of this T&C and the attached Award Certificate.

15. Notice. For purpose of this Award T&C, notices and all other communications
provided for in Award T&C or contemplated hereby either shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
United States certified or registered mail, return receipt requested, postage
prepaid, and addressed, in the case of the Company, to the Company at:

P.O. Box 990

Minneapolis, MN 55440

Attention: Corporate Secretary

and in the case of you, to you at the most current address shown on your
employment records. Either party may designate a different address by giving
notice of change of address in the manner provided above, except that notices of
change of address shall be effective only upon receipt.

 

3